Opinion by
Orlady, J.,
This defendant, an unnaturalized foreign-born resident, was convicted of violating the provisions of the Act of May 8, 1909, P. L. 466, in having in his possession a Winchester and a Remington rifle. These were used at the time they were seized for target practice in a shooting gallery and were of an appropriate size and caliber for killing wild birds or animals.
The shooting gallery was conducted under a license issued (under the provisions of the Act of May 25, 1907, *583P. L. 244) by the treasurer of Clearfield county, to Maggie Maloof, the mother of the defendant, and he acted as the agent of the licensee, in the management of that business. This license, by its terms, entitled the mother “to keep a shooting gallery,” for which a fee of $20.00 was paid by her, but it is no defense to the prosecution under the act of 1909, if the offense complained of is in violation of the latter act, for the reason that it distinctly provides that “all acts or parts of acts inconsistent with the provisions of this act are hereby repealed” and, under all our decisions, the legislature is presumed to have had shooting galleries in mind when the act of 1909 was enacted, and that such places were not intendéd to be excluded from its provisions, or they would have been exempted by direct words.
The principal contention is that, because the rifles in question were used as an incident to the business of conducting a shooting gallery, and it not appearing that they were kept for any other purpose, the defendant is not within the meaning of the provisions of the act of 1909, and for these reasons the court below arrested the judgment against the defendant.
To arrive at this conclusion we must take out material words of the act of 1909, as it specifically declares, “It shall be unlawful for any unnaturalized foreign-born resident within this Commonwealth to either own or be possessed of a shotgun or rifle of any make.”
The reason for such prohibition being stated in the words immediately preceding the ones quoted “it shall be unlawful for any unnaturalized foreign-born resident to hunt for or capture or kill, any wild bird or animal, either game or otherwise, of any description, excepting in defense of person or property.” The connecting words “and to that end” are suggestive of the legislative intent in prohibiting the designated class of persons from having the described weapons which might be used for the destruction of game.
The subsequent provisions of the act of 1909 confirm *584this interpretation, in prescribing the degree of proof required to determine the guilt of the defendant. Possession of a shotgun or rifle at any place outside a building is declared to be conclusive proof of a violation of the act, and the presence of a shotgun or rifle in a room, house, building, tent or camp of any description, occupied or controlled by such persons shall be prima facie evidence, that it is owned or controlled by the person occupying or controlling the property in which the gun is found.
Inasmuch as the words of the act clearly include this defendant; and the business in which they were used at the time not being exempted, and the guns being of the kind defined in the act and were in his personal possession and control, must determine our disposition of the judgment.
The alleged harshness of the statutory provisions, or strained illustrations of analogous conditions are not for our consideration; these might have been urged before the legislature and were doubtless considered by it. Our only duty is to determine what the legislature intended, and this intent is safely gathered from the words used in declaring its will, which are so plain and unambiguous, that this defendant is not exempt, for the reason that he was the keeper of a shooting gallery: Com. v. Papsone, 44 Pa. Superior Ct. 128; s. c., 231 Pa. 46; Com. v. Immel, 33 Pa. Superior Ct. 388; Louisville & Nashville Railroad Co. v. Mottley, 219 U. S. 467; 55 L. ed. 297.
The judgment of the court below is reversed, and the record is remitted to the court of quarter sessions of Clearfield county.